IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0670
                            Filed September 14, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MYRON D. HANSON IV,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Jeffrey L.

Harris, District Associate Judge.



      A defendant appeals his conviction claiming his motion to suppress

evidence was wrongly denied. AFFIRMED.



      John Mossman of Mossman & Mossman, L.L.P., Vinton, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Myron Hanson appeals his conviction for operating while intoxicated,

asserting the district court erred in denying his motion to suppress evidence.

Hanson claims there was no basis to stop his vehicle, thereby violating his right

to be free from illegal search and seizure under the Fourth Amendment of the

United States Constitution and article 1, section 8 of the Iowa Constitution. We

conclude reasonable suspicion existed to justify the stop of Hanson’s vehicle.

Therefore, we affirm the district court’s denial of Hanson’s motion to suppress.

       I.     Background Facts and Proceedings

       While on patrol just after midnight on February 23, 2014, La Porte City

Police Department Officer Jordan Ehlers received a phone call from an

unidentified caller.   The caller told the officer that an older model Chevrolet

pickup truck appeared to be all over the road on Highway 218 near Miller Creek

Road, just outside La Porte City. Within about one minute, Officer Ehlers located

an older model Chevrolet pickup truck traveling on Highway 218.

       Officer Ehlers followed the truck as it traveled on Highway 218 and

observed the truck touch the center line twice but not cross it. Officer Ehlers then

observed the truck take a wide right turn, which entered the oncoming lane of

traffic, onto West Main Street. The truck entered downtown La Porte City and

swayed into the oncoming lane of traffic. Officer Ehlers initiated a traffic stop.

       Officer Ehlers then approached the truck, asked the driver for his driver’s

license, and identified the driver as Hanson.       The officer noted Hanson had

blood-shot, watery eyes and slow, slurred speech. Officer Ehlers also detected

the odor of alcohol. Hanson acknowledged he had been drinking earlier in the
                                        3


evening.     The officer administered several field sobriety tests, including a

preliminary breath test, which showed Hanson’s blood alcohol concentration

exceeded the legal limit. Officer Ehlers then placed Hanson under arrest.

      On March 20, 2014, Hanson was charged with operating while intoxicated,

first offense, in violation of Iowa Code section 321J.2 (2013). On July 24, 2014,

Hanson filed a motion to suppress, which claimed Officer Ehlers lacked

reasonable suspicion to stop Hanson’s vehicle and therefore, the stop was illegal

and the subsequently obtained evidence must be suppressed. After a hearing on

the issue, the district court denied Hanson’s motion on the merits and also found

the motion to be untimely. On January 23, 2015, the district court found Hanson

guilty in a stipulated trial on the minutes of evidence. Hanson appeals.

      II.     Standard of Review

      We review motions to suppress based on federal and state constitutional

grounds de novo. State v. Lane, 726 N.W.2d 371, 377 (Iowa 2007). “This review

requires ‘an independent evaluation of the totality of the circumstances as shown

by the entire record.’” Id. (quoting State v. Turner, 630 N.W.2d 601, 606 (Iowa

2001)). Although we give deference to the factual findings of the district court,

we are not necessarily bound by those findings. Id.

      III.    Motion to Suppress

              A.     Reasonable Suspicion

      Hanson argues the district court erred in determining Officer Ehlers had

reasonable suspicion to stop his truck.     Hanson claims the deviations in his

driving were due to the potholes on the route he was traveling. The State asserts
                                          4


Hanson’s driving deviations, along with the anonymous tip Officer Ehlers

received, provided reasonable suspicion justifying the stop of Hanson’s truck.

       “Both the Fourth Amendment to the United States Constitution and article

I, section 8 of the Iowa Constitution prohibit unreasonable searches and seizures

by the government.” State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). Claims

under the Iowa Constitution may be evaluated independently from federal claims.

Id. However, typically, we “apply the general standards as outlined by the United

States Supreme Court for addressing a search and seizure challenge under the

Iowa Constitution.”1 Id. at 291–92.

       Generally, law enforcement must have probable cause to believe that a

traffic violation occurred in order to stop a vehicle. State v. Pals, 805 N.W.2d
767, 774 (Iowa 2011).      Yet, if law enforcement has reasonable suspicion to

believe criminal activity is occurring, a stop is justified even without probable

cause. Id. Reasonable suspicion that criminal activity has occurred must be

based on “specific and articulable facts . . . taken together with rational

inferences.”   State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004).             Whether

reasonable suspicion existed is determined based on the totality of the

circumstances and information facing law enforcement at the time of the stop. Id.

       We believe Officer Ehlers articulated sufficient specific facts and rational

inferences to demonstrate reasonable suspicion that criminal activity was

occurring. Officer Ehlers received an anonymous tip that identified the make,

1
  See Tyler, 830 N.W.2d at 291–92 (“Where a party raises both state and federal
constitutional claims but does not argue that a standard independent of the federal
approach should be employed under the state constitution, we ordinarily apply the
substantive federal standards but reserve the right to apply the standard in a fashion
different from federal precedent.”).
                                         5


type, and relative age of the vehicle; described behavior consistent with possible

traffic violations; and provided information based on personal observations. See

State v. Kooima, 833 N.W.2d 202, 208–09 (Iowa 2013).              The tipster also

provided the location of the vehicle. Officer Ehlers used both the description of

the vehicle and the location provided by the tipster to identify Hanson’s truck.

Officer Ehlers then observed Hanson make several irregular driving motions,

including touching the center line, crossing into the oncoming lane of traffic while

making a turn, and swaying into the opposite lane of traffic. Officer Ehlers’s

observations are supported by the video recording from his patrol car. While one

rational inference could have been that these movements were related to the

potholes in the road, it was also rational to infer, based on the tip and Officer

Ehlers’s observations, that the driver may be impaired. Based on the totality of

the circumstances and information facing Officer Ehlers at the time of the stop,

we conclude reasonable suspicion that criminal activity was occurring existed

and the stop was valid under both the Fourth Amendment and article I, section 8.

See Tague, 676 N.W.2d at 204.

              B.     Timeliness of Hanson’s Motion

       In addition, we also agree with the district court’s conclusion the motion

was untimely and the reasons given by defense counsel were inadequate to

have the court find the untimeliness to be “for good cause shown.” See Iowa R.

Crim. P. 2.11(3).
                                          6


       IV.    Conclusion

       As we conclude the State had reasonable suspicion to stop Hanson’s

vehicle, we affirm the district court’s ruling and Hanson’s conviction.

       AFFIRMED.